Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Shin et al. US RE45694 E teaches when the user performs drag input to the left as illustrated in FIG. 9a, the controller 230 displays a character `A` located to the left of a character `B` located in the center of characters `ABC` onto a pop-up window 900.  When the user performs drag input downwardly from the selected key region as illustrated in FIG. 9b, the controller 230 displays the center character `B` onto the pop-up window 900.  When the user performs drag input to the right as illustrated in FIG. 9c, the controller 230 displays the character `C` located to the right of the center character `B` onto the pop-up window 900. 
Kang US 8558800 B2 teaches The character input method includes displaying, in a character input mode, a virtual keypad having at least one key area to which a plurality of characters is allocated, displaying a plurality of divided areas in a region surrounding the touched key area, if a touch is generated in one of the key areas of the virtual keypad, determining whether a drag is generated from the touch, and if a drag is 
generated, displaying a character mapped to the divided area in a point where the drag is released. 
None of the cited prior arts disclose “a touch gesture starting at a center of a face of the key of the keyboard image and continuing in a direction along the face of the key and away from the face of the key in a direction; and responsive to receiving the touch gesture, displaying a representation of an alternative character associated with the selected key, the representation of the alternative character displayed to simulate moving the representation of the alternative character towards the center of the face of the key in the direction”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171